389 U.S. 425 (1967)
SIMON ET AL.
v.
WHARTON, TRUSTEE IN BANKRUPTCY.
No. 72.
Supreme Court of United States.
Decided December 18, 1967.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Marvin Schwartz for petitioners.
Arthur Hill Christy for respondent.
PER CURIAM.
Upon consideration of the joint motion to vacate, the judgments of the lower courts are vacated and the case is remanded to the United States District Court for the Southern District of New York with instructions to dismiss the case as moot.